Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The RCE filed on June 22, 2022 has been received and made of record. In response to Final Office Action mailed on March 29, 2022, applicants amended independent claims 1 and 11, maintained dependent claims 2-8, and 10. Dependent claim 9 is cancelled as before the Final Office Action. NO claim has been added or cancelled after the Final Office Action. Therefore, claims 1-8, 10, and 11 are pending for consideration.

Response to Arguments
3.	Applicants’ arguments in "Remarks", filed on June 22, 2022 with respect to independent claims 1, and 11 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.
 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al.(US 2019/0087046 A1)(herein after Guo).
Regarding claim 1, Guo teaches a touch display device (display device having force touch sensor, Para-1) comprising:

a flexible substrate(flexible substrate 210, fig.9, Para-88) having a first surface(fig.9, top surface of flexible substrate 210 where anode 231 is positioned) and a second surface(fig.9, bottom surface of the flexible substrate 210 where sensing electrode 120 and piezoelectric material layer 130 are positioned) opposite to each other; 

a light emitting structure layer(light emitting device 230, fig.9) disposed on the first surface(top surface) of the flexible substrate(flexible substrate 210);
 
a flexible touch sensing layer(driving electrode 110, sensing electrode 120, piezoelectric material layer 130, piezoresistive material layer 140, fig.9) disposed on the second surface(bottom surface) of the flexible substrate(flexible substrate 210); and
 
a protective layer(packaging thin film 234, fig.9) directly disposed on the light emitting structure layer(light emitting device 230), wherein the light emitting structure layer(230) is located between the protective layer(packaging thin film 234) and the flexible substrate(flexible substrate 210).
Regarding claim 6, Guo teaches the touch display device as claimed in claim 1, wherein 

the flexible touch sensing layer(110, 120, 130, 140, fig.9) continuously covers the second surface(bottom surface) of the flexible substrate(flexible substrate 210). 

Regarding claim 8, Guo teaches the touch display device as claimed in claim 6, wherein the light emitting structure layer (light emitting device 230, fig.9) continuously covers the first surface(top surface) of the flexible substrate(flexible substrate 210).

Regarding claim 10, Guo teaches the touch display device as claimed in claim 1, further comprising:
 
a cover(fig.9)(layer showing below the driving electrode 110)(300, fig.12) disposed on the flexible touch sensing layer(110, 120, 130, 140, fig.9), wherein 

the flexible touch sensing layer(110, 120, 130, 140, fig.9) is located between the cover(fig.9) and the flexible substrate (flexible substrate 210). 



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al.(US 2019/0087046 A1) in view of KIM et al.(US 2019/0377438 A1) (herein after KIM).

Guo is not found to teach expressly the touch display device as claimed in claim 1, wherein 

Claim 2: the flexible touch sensing layer comprises a mesh metal layer or a flexible conductive silver paste layer.  

Claim 3: the light emitting structure layer comprises a plurality of nano-level light emitting elements, and each of the nano-level light emitting elements comprises a light emitting diode. 
However, KIM teaches a touch sensor and display device, wherein 

Claim 2: the flexible touch sensing layer comprises a mesh metal layer(Para-113, 126, 129) or a flexible conductive silver paste layer(silver nanowire, Para-111). 

Claim 3: the light emitting structure layer(display panel DP includes self-luminous element) comprises a plurality of nano-level light emitting elements(nano LED), and each of the nano-level light emitting elements comprises a light emitting diode(Para-50: the self-luminous element includes at least one of an organic light-emitting diode, a quantum dot light-emitting diode, and an inorganic-based micro light-emitting diode(e.g., Micro LED), an inorganic-based nano light-emitting diode). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Guo with the teaching of KIM to include the feature in order to provide a touch sensor and a display device with improved touch sensitivity.

10.	Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al.(US 2019/0087046 A1) in view of Tung et al.(US 2014/0015772 A1) (herein after Tung).

Regarding claim 4, Guo teaches the touch display device as claimed in claim 1, wherein the flexible touch sensing layer comprises a plurality of touch sensing portions(110, 120, figs.4, 9,&11-13), and the touch sensing portions are disposed on the flexible substrate(flexible substrate 210) separately from one another(110 and 120 are isolated from one another) [and expose part of the second surface].  

Nevertheless, Guo is not found to teach expressly the touch display device, wherein the flexible touch sensing layer comprises a plurality of touch sensing portions exposes part of the second surface.  

However, Tung teaches a flexible touch-sensing display panel, wherein the flexible touch sensing layer comprises a plurality of touch sensing portions(first sensing electrodes 116a or second sensing electrodes 120a, fig.2), and the touch sensing portions are disposed on the flexible substrate (flexible protective substrate 112, second flexible transparent substrate 118 along with first adhesive 106 regarded as flexible substrate)  separately from one another(fig.2) and expose part of the second surface(figs.1&3-7). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Guo with the teaching of Tung to include the feature in order to provide a flexible touch-sensing display panel that is manufactured by using a flexible transparent substrate to form two patterned transparent conductive layers, and hence image quality displayed by the flexible display panel is not affected.

Regarding claim 5, Guo as modified by Tung teaches the touch display device as claimed in claim 4, wherein the light emitting structure layer comprises a plurality of light emitting structure portions(fig.9, Guo; organic light-emitting diode 110, figs.1&3-7, Tung), and the light emitting structure portions(fig.9, Guo; figs.1&3-7, Tung) are disposed on the flexible substrate(transparent substrate 11, Yeh; 108 or 112, 106, 118, fig.1, Tung) separately from one another and expose part of the first surface(figs.1&3-7, Tung). 

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations except for dependency on different base claims.

Allowable Subject Matter

11.	Claim 11 is allowed.

12.	The following is an examiner’s statement of reasons for allowance:

Claim 11: None of the cited prior arts on record, alone or in combination, provide a reasonable motivation to teach or suggest fairly the applicants’ claim invention, “a manufacturing method of a touch display device, comprising: --------------; performing a singulation process on the flexible substrate material and the flexible touch sensing material layer to cut the flexible substrate material and the flexible touch sensing material layer disposed on the flexible substrate material, so as to form a flexible substrate and a flexible touch sensing layer disposed on the flexible substrate in appropriate sizes; ------------; putting a light emitting structure layer, the preheated flexible substrate, and the preheated flexible touch sensing layer together into a mold; and performing a bonding process on the light emitting structure layer, ---------------” with all other limitations cited in claim 11.



Examiner Note


13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692